Matter of Herrera v Ward (2015 NY Slip Op 04951)





Matter of Herrera v Ward


2015 NY Slip Op 04951


Decided on June 11, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2015

Tom, J.P., Renwick, Andrias, Manzanet-Daniels, Kapnick, JJ.


15411 3109/14

[*1] In re Joel Herrera, [M-1383] Petitioner,
vHon. Laura A. Ward, etc., et al., Respondents.


Joel Herrera, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Jonathan D. Conley of counsel), for Hon. Laura A. Ward, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Michael A. McIntosh of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JUNE 11, 2015
CLERK